Citation Nr: 1200248	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  09-39 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for HIV and HIV-related disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.S.


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 to September 1978 and from September 1978 to September 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a March 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file. 

In May 2011 the Board remanded the Veteran's claim for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's HIV and HIV-related disorders have not been shown to be related to active service.


CONCLUSION OF LAW

The Veteran's HIV and HIV-related disorders were not incurred in or aggravated by active service, nor may they be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated September 2007 and May 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded two separate VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for HIV and HIV-related disorders.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran first claimed entitlement to service connection for HIV in June 2007.  In a January 2008 rating decision the RO denied entitlement to service connection for HIV and HIV-related conditions.  The Veteran submitted a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in September 2009 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  The Veteran's claim first came before the Board in May 2011, at which time it was remanded for further development.  The development requested has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The relevant evidence of record includes service treatment records, post-service private and VA treatment records, Social Security Administration records, VA examination reports and both written and oral statements from the Veteran and other individuals.  

The Veteran's primary contention appears to be that he was exposed to HIV while in service.  The Veteran's service treatment records are entirely negative for any findings associated with HIV or an HIV-related disorder.  

Post-service private treatment records from October 2000 indicate that the Veteran was diagnosed with HIV.  Subsequent private treatment records show continued treatment.  In a March 2001 private medical assessment the Veteran reported that he has AIDS and in HIV positive, and that he has had the condition for years.  He related that it was acquired through sexual contact, and that his partner died in 1981 from AIDS complications.  

VA treatment records from July 2001 contain a history provided by the Veteran wherein he stated that his homosexual partner had died from HIV in December 1991.  The Veteran reported that he had no history of blood transfusions, tattoos or IV drug use.  Current viral load was undetectable.  During a March 2007 VA examination in support of a different claim the VA examiner noted that the Veteran had a history of high-risk sexual activity.

The Veteran was afforded a VA examination in support of his claim in November 2007.  During that examination the Veteran reported that he was diagnosed with HIV in 1987.  He reported that while in service he was working in an isolation ward for hepatitis patients and was attacked by a patient.  He stated that the injury broke the skin around his lips and face.  The examiner determined that she could not state whether it was at least as likely as not that the Veteran contracted HIV due to his work as a medical specialist while in service without resorting to speculation.  

In his November 2008 Notice of Disagreement (NOD) the Veteran stated that he performed patient care and blood work while working in service, and that an agitated patient grabbed his hand, thereby causing a vial of blood he was holding to shatter and cut his hand.  He stated that this blood contamination was how he was exposed to HIV.  

In March 2011 the Veteran and his father testified at a hearing before a Veterans Law Judge.  He stated that he was first diagnosed with HIV in 1987.  He reiterated his written statements regarding an in-service incident where a patient grabbed his hand, thereby crushing a vial of blood that the Veteran was holding and causing blood contamination.  

In June 2011 the Veteran was afforded an additional VA examination in support of his claim.  During this examination the Veteran stated that he was diagnosed with HIV in 1986.  He reiterated his statements regarding being exposed to blood when a vial shattered in his hand.  The Veteran denied IV drug use and blood transfusions.  He reported having two lifetime heterosexual sexual partners and denied anal intercourse.  The examiner noted that this statement was contradicted by the record on several occasions.  The examiner determined that the Veteran's HIV was less likely than not caused by or a result of his time in service.  He noted that the risk of transmission of HIV via needle stick/cut involving HIV infected blood is less than 1 percent.  He stated that historically, since the onset of the HIV epidemic to the year 2009, transmission via male-to-male sexual contact is 41 times more likely than other forms of transmission, including hemophilia, blood transfusions, perinatal exposure and non-reported risk.  The examiner noted that on at least two other occasions in the medical record the Veteran had reported male to male relationships with an individual affected by HIV who died in 1991.  He also noted inconsistencies in the Veteran's reporting of his history and stated that all possibilities must be taken into account.  He concluded that based on the overall risk factors involved in the transmission of HIV it was less likely as not that the Veteran contracted HIV via a needle stick/laceration.  

After a thorough review of the entirety of the evidence of record the Board concludes that entitlement to service connection for HIV and HIV-related disorders is not warranted.  There is no indication that the Veteran had any symptoms of or was treated for HIV or associated disorders at any time during service or for several years thereafter.  

A veteran is competent to provide evidence about symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Board notes the Veteran's assertions regarding having been exposed to contaminated blood when a vial shattered in his hand are competent.  Moreover, the Veteran's recent statements regarding having not engaged in homosexual activity are also competent.  The Board finds the Veteran's statements regarding the shattered vial of blood to be credible.  However, the Board does not find the Veteran's statements about not having ever engaged in homosexual activity to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

As noted above, the evidence of records shows that the Veteran reported having been infected with HIV from a male sexual partner on at least two occasions.  In addition, the Veteran has stated that this individual died from HIV-related conditions.  Finally, the Veteran's recent assertions that he has never engaged in homosexual activity and has only ever had two heterosexual partners during the course of his lifetime were only made in the context of a claim for monetary benefits after entitlement to service connection was denied.  For these reasons, the Board finds that the Veteran's recent statements are not credible, and that the most probative evidence shows that the Veteran did engage in homosexual conduct after having been released from active service.  As the June 2011 VA examiner has found that it is less likely than not that the Veteran's HIV is related to his period in service the Board finds that entitlement to service connection is not warranted.  

A claimant is responsible for supporting a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit medical evidence demonstrating both the presence of HIV and HIV-related disorders and of a nexus or relationship between those conditions and service.  The Veteran has presented no evidence of any link between his HIV or HIV-related disorders and any incident of service beyond his own unsupported and directly contradictory statements.  

Accordingly, the Board places the greatest probative value on the June 2011 VA examination.  This report addresses all of the evidence of record and goes into specific detail regarding the Veteran's history and current symptomatology.  The evidence supporting the Veteran's claim that his HIV and HIV-related disorders are related to service consists solely of his own non-credible statements. 

In the absence of any credible evidence relating the Veteran's HIV or HIV-related disorders to events in service or evidence showing that he has had HIV or HIV-related disorders dating back to his period of service, the claim for service connection must be denied.  

In conclusion, the most persuasive and probative evidence of record fails to demonstrate that the Veteran's HIV or HIV-related disorders began during active service or are causally related to any incident of active service.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to service connection for HIV and HIV-related disorders is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


